Exhibit 10.3
(APS LOGO) [p76062p7606202.gif]

             
 
  A subsidiary of Pinnacle West Capital Corporation      
 
  Donald E. Brandt   Tel 602/250-5602   Mail Station 9042
 
  President and Chief Executive Officer   Fax 602/250-3303   PO Box 53999
 
          Phoenix, Arizona 85072-3999

July 18, 2008
Mr. Randall K. Edington
3853 North Sidney Street
Buckeye, AZ 85396-7699
Dear Randy,
In recognition of your significant contributions to Palo Verde’s improvement
since you joined APS in early 2007, your critical role in returning Palo Verde
to long-term excellence, and your on-going commitment to that process, I am
pleased to confirm the following compensation arrangements we recently
discussed:

•   Effectively immediately, your annual base salary will increase from $660,000
to $800,000, retroactive to June 1, 2008;   •   The Company will enter into a
separate Deferred Compensation Agreement with you. Under this new Agreement, we
will credit your Deferred Compensation Account with $1,000,000, effective as of
July 15, 2008. The Company will increase your account balance by an additional
$1,000,000 on June 1 of each year, beginning June 1, 2009, until the account
reaches $4,000,000 on June 1, 2011. The account will vest on June 1, 2012, and
will be payable before that date upon death, disability, or involuntary
termination. You may choose to receive your vested balance in a lump sum or in
any other form permitted by the Deferred Compensation Agreement.   •   Effective
July 15, 2008, the Company will establish for you a life insurance benefit of
$3,000,000 that decreases by $1,000,000 on June 1 of each year, beginning
June 1, 2009, until the life insurance benefit terminates on June 1, 2011. The
effect of this arrangement, when combined with the account balance referenced in
the bullet point immediately above, is that you will always have a net death
benefit of $4,000,000 payable to your beneficiaries.

Randy, we look forward to your continued contributions to Palo Verde and the
Company. Please sign below to indicate your acceptance of these arrangements,
after which I will have the formal documentation prepared. If you have any
questions, please contact me at 602-250-5602.
Sincerely,
/s/ Don Brandt
Signing this letter indicates your acceptance of the terms of this letter.
/s/ Randall K. Edington
Date: July 22, 2008

